     W. Wylie Blair, Esq.
 1   ONDER LAW, LLC
 2   110 E. Lockwood
     St. Louis, MO 63119
 3   Tel: (314) 963-9000
     Fax: (314) 963-1700
 4   blair@onderlaw.com
 5   Attorney for Plaintiffs
 6
                                     UNITED STATES DISTRICT COURT
 7                                NORTHERN DISTRICT OF CALIFORNIA
 8                                        SAN FRANCISCO DIVISION
 9

10   IN RE: ROUNDUP PRODUCTS LIABILITY                           MDL No. 2741
     LITIGATION
11                                                               Case No. 17-cv-02142-VC

12
            This document relates to:
13

14   ROBERT WHITFORD, INDIVIDUALLY
     AND AS SURVIVING CHILD OF MARTHA
15   WHITFORD, DECEASED,
                     Plaintiff,
16
            v.
17

18   MONSANTO COMPANY, ET AL
                   Defendant.
19

20
                                     SHORT FORM COMPLAINT
21

22          Pursuant to Pretrial Order (PTO) No. 156, in which the parties were ordered to sever the

23   plaintiffs in the case captioned Fredrick Smith, et al. v. Monsanto Company, et al, originally filed

24   in the Circuit Court of the City of St. Louis, State of Missouri, into individual short form
25
     complaints for pre-trial work up purposes, Plaintiff Robert Whitford provides the following
26
     allegations required by the Court in PTO No. 155:
27
            1.      This case is brought on behalf of Plaintiff Robert Whitford, individually and as
28


                                                  1
                                        SHORT FORM COMPLAINT
           surviving child of Martha Whitford, deceased.
 1

 2   2.    This case is brought against Defendants Monsanto Company, Osborn & Barr

 3         Communications, Inc. and Osborn & Barr Holdings, Inc. (Defendants).

 4   3.    Decedent Whitford first filed this case against the Defendants in the Circuit Court
 5         of the City of St. Louis, State of Missouri. Defendants removed the case to the U.S.
 6
           District Court for the Eastern District of Missouri.
 7
     4.    Plaintiff Whitford incorporates by reference, as if fully alleged herein, the
 8
           allegations contained in Fredrick Smith, et al. v. Monsanto Company, et al Case
 9

10         No. 1722-cc-00795.

11   5.    Decedent Whitford resided in Knox City, Texas at the time of filing the original

12         complaint against the Defendants.
13
     6.    Decedent Whitford died on September 11, 2017 in Knox City, Texas.
14
     7.    Plaintiff Whitford currently resides in Mascoutah, Illinois.
15
     8.    Decedent Whitford resided in Knox City, Texas at the time of her diagnosis of Non-
16
           Hodgkin lymphoma (NHL).
17

18   9.    Decedent Whitford received medical treatment for her NHL in Texas.

19   10.   Jurisdiction is proper based on diversity under 28 U.S.C. § 1332 because Plaintiff
20         Whitford is a citizen of Illinois, a different state than the Defendants’ states of
21
           citizenship, and the aggregate amount in controversy exceeds $75,000, exclusive
22
           of interest and costs.
23
     11.   Plaintiff Whitford alleges Decedent Whitford was injured from her exposure to
24

25         Defendants’ Roundup products.

26   12.   Decedent Whitford was exposed to Defendants’ Roundup products from

27         approximately 1982 to 2015. From approximately 1982 to 2015, Decedent
28         Whitford used Roundup® as needed to kill weeds in residential projects. Decedent


                                        2
                              SHORT FORM COMPLAINT
                    Whitford sprayed Roundup® weekly.
 1

 2          13.     Decedent Whitford used Defendants’ Roundup® products in Knox City, Texas.

 3          14.     Decedent Whitford was first diagnosed with NHL in December 2014.

 4          15.     Plaintiff Whitford brings claims against Defendants under the following theories of
 5                  liability: Strict Liability (Design Defect); Strict Liability (Failure to Warn);
 6
                    Negligence; Fraud, Misrepresentation and Suppression; Violation of the Consumer
 7
                    Fraud Acts; Breach of Express Warranty; Breach of Implied Warranties; Loss of
 8
                    Consortium and Wrongful Death.
 9

10

11          Dated: August 22nd, 2019              ONDER LAW, LLC
12
                                                  By: /s/ W. Wylie Blair
13
                                                  W. Wylie Blair
14                                                110 E. Lockwood
                                                  St. Louis, MO 63119
15
                                                  Tel: (314) 963-9000
16                                                Fax: (314) 963-1700
                                                  blair@onderlaw.com
17

18

19

20
                                     CERTIFICATE OF SERVICE
21

22                  I, W. Wylie Blair, hereby certify that, on August 22nd, 2019, I electronically filed
     the foregoing with the Clerk for the United States District Court Northern District of California
23
     San Francisco Division using the CM/ECF system, which shall send electronic notification to
24   counsel of record.

25

26                                                /s/ W. Wylie Blair

27

28


                                                3
                                      SHORT FORM COMPLAINT
